Order unanimously affirmed and indictment dismissed. Memorandum: Supreme Court properly granted defendant’s suppression motion because the police did not have reasonable suspicion to stop defendant as he was driving from 503 Dartmouth Street in Buffalo (see, People v Sobotker, 43 NY2d 559, 563-564). The police had that address under surveillance because a confidential informant told them that it was being used as a drug dis*996tribution point by a cocaine dealer named “Q”. The informant said that, whenever the dealer and the dealer’s truck are at 503 Dartmouth Street, there are drugs at that location and a drug transaction is taking place. The only basis asserted for the informant’s knowledge, however, was the informant’s observation of a single drug transaction at that address within two weeks of the stop and the informant’s observation of the dealer at that address on “more than one occasion”. When the police saw defendant exit from the house with a gym bag, they knew that the dealer’s truck was parked outside but they did not know who was inside the house. Defendant entered his vehicle and drove from the area. Those observations were not suggestive of criminal activity and thus did not sufficiently corroborate information received from the informant (see, People v Elwell, 50 NY2d 231, 237). (Appeal from Order of Supreme Court, Erie County, Rossetti, J. — Suppression.) Present— Hayes, J. P., Wisner, Pigott, Jr., Scudder and Callahan, JJ.